DETAILED ACTION
Status of Application
Claims 1-11 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 	It is noted that the foreign references and a corresponding translation were not filed with the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 1 lacks written description. The specification is silent as to how the sensors determine an area to backup. For example, the specification recites: “The sensors in the autonomous vehicles (502) detect the areas where the rest of the autonomous vehicles can safely turn around and two autonomous vehicles (501, 502) make U- turns in the two turning areas (503) that are present in the road network (500)” ([0033]). The specification is silent as to how the sensors determine the turnaround area. The vehicle apparently turns around, and the sensors determine a turnaround area. Firstly, it is entirely unclear what the sensors are besides a high level sensor; therefore, there is not sufficient description to show that applicant had possession of sensors which are capable of the claimed function. Secondly, how the sensors determine a turnaround area is entire unclear. Merely stating that a vehicle turns around and thereby the sensors determine a turnaround area is not sufficient written description. Paragraph [0030] recites that the sensors remember specific locations in the road network in which a convoy can be turned around depending on the obstacle. But how the determination of a turnaround is 
Claim(s) 2-11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claim does not clearly have a preamble and body; therefore, it is unclear where the demarcation rests resulting in a lack of clearly defined scope. The body of the claim is interpreted to be the sensors.
Claim(s) 2-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.	
Claims 2-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims are replete with terms which lack antecedent basis and are indefinite. The following is a list of the terms:	Claim 2: “the sensor”;	Claim 3: “the first autonomous vehicle” and the “rest of the convoy”;
	Claim 4: “the two databases” (should Claim 4 depend from Claim 3?);	Claim 5: “the lead autonomous vehicle”;	Claim 6: “the sensor and the road network”;	Claim 7: “the autonomous vehicles” (Claim 1 does not actually require autonomous vehicles as written because the system is drawn towards mapping for generic autonomous vehicles and the system as claimed does not comprise autonomous vehicles);	Claim 8: “the turning maneuver”;	Claim 10: “the turning areas” (there is only one in Claim 1);	Claim 11: “the turning areas” and “the autonomous convoy”.
Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claim is entirely unclear and indefinite. What is a communication mechanism between a database of a first vehicle and a database of the rest of the vehicles? Is there a physical mechanism between the vehicles which allow communication? Are the databases themselves doing the communicating opposed to the computing systems of the vehicles? Is the claim merely stating that there is V2V functionality between the vehicles? Furthermore, what is a database of features? It appears any stored data reads on the aforementioned and it is unclear how features limits the claim resulting in an unclear breadth. The claim is read as conventional V2V between platooning vehicles.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	It is unclear what a localization system on a database entails. How is a GPS or the like on a database? Localization is traditionally understood as GNSS receiver which is connected to a computing system. A database, which is traditionally understood as a storage device storing data, itself does not have a localization system. The claim is interpreted as convoy vehicles have GNSS devices and with computing systems that transmit location data between the vehicles.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Does turning backwards have another meaning than turn around as in Claim 1? It is unclear if they have differing scopes. They are interpreted to mean “turning around”.	It is unclear if the claim recites the use of the mapping system or is part of the mapping procedure itself. Therefore, the claim is a mixed claim (an apparatus consisting of method steps for its use. See MPEP 2173.05(p)). The system itself does not appear to be modified at all, rather, it merely recites a description of what vehicles outside of the system are doing.  The limitation is interpreted that a vehicle convoy turns around after determining a turnaround spot. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	It is unclear if the claim recites the use of the mapping system or is part of the mapping procedure itself. Therefore, the claim is a mixed claim (an apparatus consisting of method steps for its use. See MPEP 2173.05(p)). The claim is interpreted as “wherein the set of sensors are configured to detect areas in the road network for autonomous vehicles to turn around”.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	It is unclear if the claim recites the use of the mapping system or is part of the mapping 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	There is no turning maneuver in Claim 1 (should the claim depend from Claim 7)? Is this a use of the system or part of the mapping? The limitation is interpreted as an autonomous vehicle turning around via a U-turn or reversal. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	It is unclear what the wherein clause is modifying. Are the set of sensors detecting? The system does not even detect a turning area in Claim 1. The limitation is read as detecting two or more turning areas in general.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US 2018/0047293 A1) in view of Schein (US 2019/0049258 A1).
As per Claim 1, Dudar discloses a system of mapping a turning area for autonomous vehicles (Examiner’s note: “for autonomous vehicles” is intended use language and any system which maps a vehicle turning area would read on the limitation) to turn around comprising a set of sensors ([0013] discloses the sensors and whether or not a U-turn is permissible. [0028] determines that the platoon needs to move in the opposite direction (i.e. turn around) based on sensors detecting an obstacle in a region).	The sole difference between the prior art and the claimed invention is that Dudar does not disclose that the location at which a U-turn is taken is a mapped.	However, Schein teaches that logging the event data (i.e. mapping) of a taken U-turn, the event data including time and location of the U-turn ([0052; [0029] discloses automatic logging).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schein to provide the aforementioned limitations taught by Dudar with the motivation of improving routing for vehicles by accounting for locations which require a U-turn or ([0059]).

As per Claim 2, Dudar discloses the system of claim 1 wherein the sensor is a LADAR or an acoustic sensor or a ranging sensor ([0013]).

As per Claim 3, Dudar discloses the system of claim 1 wherein there is a communication mechanism between a database of features of the first autonomous vehicle and a database of features of the rest of the convoy ([0021]; Communication between the vehicles in the platoon reads on the limitation).

As per Claim 5, Dudar discloses the system of claim 1 wherein the lead autonomous vehicle or autonomous vehicles turn backwards (Fig. 5. Any step where direction is reversed).

As per Claim 6, Dudar discloses the system of claim 1 wherein the sensor detects areas in the road network for autonomous vehicles to turn around ([0028]. Determining a need to reverse direction reads on the limitation. Furthermore, the combination with Schein provides a log of locations to turn around).

As per Claim 7, Dudar discloses the system of claim 1 wherein the autonomous vehicles conduct a turning maneuver ([0028]).

As per Claim 8, Dudar discloses the system of claim 1 wherein the turning maneuver includes a k-turn or a U-turn or a reversal ([0012-0013]; Fig. 5; Platoon reverses direction).

As per Claim 9, Dudar discloses the system of claim 1 wherein two or more turning areas can be detected (Executing Fig. 5 more than once).

As per Claim 10, Dudar discloses the system of claim 1 wherein the turning areas are paired with a particular turning maneuver ([0013] determines whether or not a U-turn is permissible. Fig. 5 discloses several different turning maneuvers).

As per Claim 11, Dudar does not disclose the system of claim 1 wherein the turning areas are marked for future traversals by the autonomous convoy.	However, Schein teaches that logging the event data (i.e. mapping) of a taken U-turn, the event data including time and location of the U-turn and that the logged U-turn is used in future routing ([0058-0059]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schein to provide the aforementioned limitations taught by Dudar with the motivation of improving routing for vehicles by accounting for locations which require a U-turn or accounting for areas where an unsuccessful U-turn was attempted in order to provide better routing ([0059]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US 2018/0047293 A1) in view of Schein (US 2019/0049258 A1) and further in view of Calmettes et al. (US 2015/0269845 A1)
Claim 4, Dudar does not explicitly disclose the system of claim 1 wherein there is a localization system present in the two databases.	However, Calmettes et al. teaches the aforementioned limitation ([0104]; Fig. 4).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudar to provide the aforementioned limitations taught by Calmettes et al. with the motivation of ensuring safe platooning by keeping positional information between vehicles up-to-date.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892.	US 8610595, US 20170262709, US 20170336218, US 2018/0373264, US 10,809,084, US 10,266,201 are all related to determining U-turns in vehicle systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619